April 8, 2005


Ms. Sharon E. Callaway
Crofts & Callaway, P.C.
112 East Pecan Street, Suite 800
San Antonio, TX 78205-1578

Mr. Vincent L. Marable III
Paul Webb, P.C.
221 N.  Houston Street
Wharton, TX 77488
Mr. Luther H. Soules III
Langley & Banack, Inc.
745 East Mulberry , Suite 900
San Antonio, TX 78212-3166

RE:   Case Number:  02-0932
      Court of Appeals Number:  04-01-00160-CV
      Trial Court Number:  97-CV-E-01382

Style:      GENERAL MOTORS CORPORATION
      v.
      RITA L. IRACHETA, ADMINISTRATOR OF THE ESTATES OF DAVID IRACHETA,
      DECEASED, AND EDGAR IRACHETA, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in  the  above-referenced  cause.   (Chief  Justice  Jefferson  and
Justice Green not sitting)

                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Manuel       |
|   |Gutierrez        |
|   |Mr. Dan          |
|   |Crutchfield      |